United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                     No. 95-2292
                                    _____________

City of Richfield, Minnesota,          *
a municipal corporation,               *
                                       *
            Petitioner,                * On Petition for Review
                                       * From Order of the
      v.                               * Federal Aviation Administration.
                                       *
Federal Aviation Administration;       *
Metropolitan Airports Commission,      *
                                       *
            Respondents.               *
                                 _____________

                                  Submitted: June 10, 1998
                                      Filed: August 17, 1998
                                   _____________

Before BOWMAN, Chief Judge, BEAM, Circuit Judge, and GAITAN,1 District Judge.
                             _____________

BOWMAN, Chief Judge.

        The Metropolitan Airports Commission (MAC), which operates the
Minneapolis-St. Paul International Airport, proposes building a taxiway and altering
flight patterns at the airport, for the purpose of shifting departing flights and the noise
that comes with them from areas northwest of the airport to areas to the airport's
southwest. As part of this project, MAC proposes implementing noise mitigation

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri, sitting by designation.
measures, such as soundproofing homes, southwest of the airport. The Federal Aviation
Administration approved this proposal on the basis of an environmental impact
statement (EIS) that the FAA prepared with the Minnesota Department of
Transportation. The city of Richfield, Minnesota, which lies immediately west of the
airport, appeals the FAA's decision. Richfield contends that the EIS did not comply
with 42 U.S.C. § 4332(2)(C) (1994), part of the National Environmental Policy Act
(NEPA), 42 U.S.C. §§ 4321 - 4370d. An EIS complies with NEPA so long as it takes
a genuinely "hard look" at the environmental impact of a proposal. See Baltimore Gas
& Elec. Co. v. Natural Resources Defense Council, Inc., 462 U.S. 87, 97 (1983)
(citation to quoted case omitted).

       First Richfield argues that the EIS did not adequately examine several factors that
could prevent the project from shifting a significant number of departures to the airport's
southwest. Richfield speculates that MAC might fund the noise mitigation program
southwest of the airport with money that, were the project not implemented, MAC
would instead spend on noise mitigation northwest of the airport. If MAC were to do
so, and if Richfield is correct that the project in fact will shift very few flights to the
southwest, then the project would spend millions of dollars on noise mitigation in the
southwest, where most of the noise never will be, and would prevent the implementation
of noise mitigation measures in the northwest, where most of the noise will remain.

       We need not determine whether the EIS adequately considered the factors that
Richfield cites, because we conclude that it did not need to do so. An EIS, true to its
name, must examine the environmental impact of a proposal. See 42 U.S.C.
§ 4332(2)(C). Richfield, however, does not contend that the EIS failed to examine the
project's impact. Instead Richfield contends that the EIS failed to examine the
possibility that full implementation of the project will prove infeasible and that the
project thus will have no significant impact at all but rather will leave the status quo
essentially unchanged. Richfield cites no authority for the proposition that an EIS must


                                           -2-
examine the ways in which a project might fail to affect the environment, and we reject
this novel idea. It is axiomatic that, if a project will not significantly affect the
environment, an agency need not prepare an EIS at all. See id. (EIS required for a
project "significantly affecting the quality of the human environment"); Missouri
Mining, Inc. v. Interstate Commerce Comm'n, 33 F.3d 980, 983 (8th Cir. 1994). Thus
if Richfield is correct that this project will not shift a significant number of flights to the
southwest, then the FAA need not have prepared any EIS, much less one that
exhaustively examines all the reasons why the project will leave the environment
unaltered. We conclude that the EIS did not need to examine the factors that Richfield
believes will prevent the project from shifting a substantial number of flights to the
airport's southwest.2

       In a related argument, Richfield contends that the EIS should have examined the
possibility of instituting noise mitigation measures northwest of the airport as an
alternative to the proposed project. Under NEPA, an EIS must examine "reasonable
alternatives" to a project. 40 C.F.R. § 1502.14(a) (1997) (regulation implementing
NEPA). Similarly, the Airport and Airway Improvement Act requires consideration of
any "possible and prudent alternative." 49 U.S.C. § 47106(c)(1)(C) (1994). An
alternative is unreasonable if it does not fulfill the purpose of the project. See Citizens
Against Burlington, Inc. v. Busey, 938 F.2d 190, 195 (D.C. Cir.), cert. denied, 502 U.S.
994 (1991); National Wildlife Fed'n v. Federal Energy Regulatory Comm'n, 912 F.2d
1471, 1484-85 (D.C. Cir. 1990). Richfield's suggested alternative, soundproofing


       2
        In this case the FAA determined that the project in fact would shift a significant
number of flights--up to 82 per day--to the airport's southwest. This determination, the
analysis underlying which is discussed in Appendix C to the EIS, was based on
substantial evidence and was not arbitrary or capricious, regardless of whether the FAA
considered each of Richfield's particular points. Having made that determination, the
FAA's duty in preparing the EIS was to examine the impact of the project on the
environment, not to continue to debate the extent to which the project will do what it
is intended to do.

                                             -3-
homes northwest of the airport, would not fulfill the project's purpose of equitably
redistributing noise. Unlike MAC's project, which the FAA has determined will actually
shift noise, soundproofing homes would merely limit noise impact, and would have no
effect whatsoever on noise outdoors or inside buildings other than the soundproofed
homes. Thus Richfield's soundproofing alternative could not possibly fulfill the project's
purpose, and it therefore is unreasonable for purposes of NEPA. Accordingly, the EIS
did not need to consider it.

       Finally Richfield argues that, for several reasons, the EIS was nothing more than
a post-hoc rationalization of a decision the FAA already had made. We have considered
all of Richfield's arguments on this point, and we find them to be without merit. The
record shows that the FAA did not approve this project until the completion of an
extensive review process that included ample opportunity for public comment. During
this process, Richfield made numerous comments to the FAA, and the FAA carefully
responded to Richfield's points. Richfield's arguments to this Court give us no
persuasive reason for concluding that the EIS was a post-hoc justification of a
foreordained decision, or that the EIS was anything but a serious and thorough
consideration of the impact of this proposal on the environment.

      We deny Richfield's petition for review and thus uphold the FAA's order
approving the project.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -4-